       Case 5:20-cv-01174-TJM-ATB Document 1 Filed 09/24/20 Page 1 of 14




                              UNITED STATES DISTRICT COURT
                               Northern District Court of New York



SAIM SARWAR, Individually,                          :
                                                    :
                                                    :
               Plaintiff,                           :
                                                    :   Case No. 5:20-CV-1174 (TJM/ATB)
v.                                                  :
                                                    :
ESA 0504 INC.,                                      :
                                                    :
                                                    :
                                                    :
            Defendant.                              :
_______________________________________

                                           COMPLAINT
                            (Injunctive Relief And Damages Demanded)

       Plaintiff, SAIM SARWAR, Individually, on his behalf and on behalf of all other

i di id a    i ia      i a ed, (    ei e      efe ed    a      P ai iff ), he eb   e he Defendant,

ESA 0504 INC., (      e i e efe ed        a   Defe da   ), f    I j c i e Re ief, a d a    e    fee ,

litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181

et seq. ( ADA ), a d da age           a        he Ne    Y      SaeH       a Righ La , NYS E ec.

Law Section 296(2)(a) ("NYSHRL").

       1.      Plaintiff is a resident of New York, is sui juris, and qualifies as an individual with

disabilities as defined by the ADA. Plaintiff is unable to engage in the major life activity of

walking more than a few steps without assistive devices. Plaintiff ambulates in a wheelchair or

with a cane or other support and has limited use of his hands. He is unable to tightly grasp, pinch

and twist of the wrist to operate. When ambulating beyond the comfort of his own home, Plaintiff
       Case 5:20-cv-01174-TJM-ATB Document 1 Filed 09/24/20 Page 2 of 14




often uses a wheelchair or other assistive device. Plaintiff requires accessible handicap parking

spaces located closet to the entrances of a facility. The handicap and access aisles must be of

sufficient width so that he can embark and disembark from a ramp into a vehicle. Routes

connecting the handicap spaces and all features, goods and services of a facility must be level,

properly sloped, sufficiently wide and without cracks, holes or other hazards that can pose a danger

of tipping, catching wheels or falling. These areas must be free of obstructions or unsecured

carpeting that make passage either more difficult or impossible. Amenities must be sufficiently

lowered so that Plaintiff can reach them. He has difficulty operating door knobs, sink faucets, or

other operating mechanisms that tight grasping, twisting of the wrist or pinching. He is hesitant to

use sinks that have unwrapped pipes, as such pose a danger of scraping or burning his legs. Sinks

must be at the proper height so that he can put his legs underneath to wash his hands. He requires

grab bars both behind and beside a commode so that he can safely transfer and he has difficulty

reaching the flush control if it is on the wrong side. He has difficulty getting through doorways if

they lack the proper clearance.

       2.      Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

"tester" for the purpose of asserting his civil rights and monitoring, ensuring, and determining

whether places of public accommodation and their websites are in compliance with the ADA.

       3.      Defendant owns and/or operates a place of public accommodation as defined by the

ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104. The place of

public accommodation that the Defendant owns is a place of lodging known as Extended Stay

America     Syracuse   Dewitt East Syracuse NY, and is located at 6630 Old Collamer Rd, East

Syracuse, NY 13057 in the County of Onondaga, (hereinafter "Property").
       Case 5:20-cv-01174-TJM-ATB Document 1 Filed 09/24/20 Page 3 of 14




        4.      Venue is properly located in the Northern District because the Defendant's hotel is

located in this district.

        5.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

  igi a j i dic i           e ac i   hich a i e f      he Defe da        i ai       f Ti e III f he

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

        6.      Plaintiff has a system of rechecking the online reservations systems of each and

every hotel he has sued. In this regard, he maintains a list of every hotel he has sued, and records

the dates he visits their reservations systems. In this case, one of the times was on August 21st,

2020. Pursuant to that system, he visited the websites for Defendant's hotel multiple times prior to

filing the instant lawsuit. In every case, once the complaint is filed, he also marks a date for the

near future to revisit the hotel's system. Once it is established when the hotel's system is required

to become compliant, whether by settlement agreement or court order, the plaintiff records the

date. He then revisits the hotel's system when that date arrives. By this system, Plaintiff revisits

the websites for every hotel he sues at least two times after the complaint is filed.

        7.      Plaintiff has traveled extensively throughout the State of New York and plans to

continue to do so. When he visits, he stays in hotels. As soon as the Covid crisis is over, he plans

to resume his trips all around the State, including to Syracuse, New York, to visit the Museum of

Automobile History at 321 N Clinton St., Syracuse, NY 13202 and the Howe Caverns Adventure

Park located at 255 Discovery Dr., Howes Cave, NY 12092. Plaintiff needs Defendant's hotel

reservations system to be compliant so that he can compare hotels and ascertain whether or not

their features and rooms are accessible to him. Unless and until Defendant's hotel's system
       Case 5:20-cv-01174-TJM-ATB Document 1 Filed 09/24/20 Page 4 of 14




becomes compliant, Plaintiff is deprived the ability to make a meaningful choice in making his

upcoming travel plans and stay in hotels in the area.

                                 Count I - Violation Of The ADA

       8.      Plaintiff realleges paragraphs 1-7 as if set forth fully hereunder.

       9.      As the owner of the subject place of lodging, Defendant is required to comply with

the ADA. As such, Defendant is required to ensure that it's place of lodging is in compliance with

the standards applicable to places of public accommodation, as set forth in the regulations

promulgated by the Department Of Justice. Said regulations are set forth in the Code Of Federal

Regulations, the Americans With Disabilities Act Architectural Guidelines ("ADAAGs"), and the

2010 ADA Standards, incorporated by reference into the ADA.                These regulationsimpose

requirements pertaining to places of public accommodation, including places of lodging, to ensure

that they are accessible to disabled individuals.

       10.     More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

requirement:

         Reservations made by places of lodging. A public accommodation that owns, leases (or
leases to), or operates a place of lodging shall, with respect to reservations made by any means,
including by telephone, in-person, or through a third party -
         (i) Modify its policies, practices, or procedures to ensure that individuals with disabilities
can make reservations for accessible guest rooms during the same hours and in the same manner
as individuals who do not need accessible rooms;
         (ii) Identify and describe accessible features in the hotels and guest rooms offered
through its reservations service in enough detail to reasonably permit individuals with disabilities
to assess independently whether a given hotel or guest room meets his or her accessibility needs;
         (iii) Ensure that accessible guest rooms are held for use by individuals with disabilities
until all other guest rooms of that type have been rented and the accessible room requested is the
only remaining room of that type;
         (iv) Reserve, upon request, accessible guest rooms or specific types of guest rooms and
ensure that the guest rooms requested are blocked and removed from all reservations systems;
and
       Case 5:20-cv-01174-TJM-ATB Document 1 Filed 09/24/20 Page 5 of 14




        (v) Guarantee that the specific accessible guest room reserved through its reservations
service is held for the reserving customer, regardless of whether a specific room is held in
response to reservations made by others.

       11.     These regulations became effective March 15, 2012.

       12.     Defendant, either itself or by and through a third party, implemented, operates,

controls and or maintains an online reservations system (hereinafter "ORS") for the Property.

The purpose of this ORS is so that members of the public may reserve guest accommodations

and review information pertaining to the goods, services, features, facilities, benefits,

advantages, and accommodations of the Property. As such, the ORS is subject to the

requirements of 28 C.F.R. Section 36.302(e).

       13.     Prior to the commencement of this lawsuit, Plaintiff visited the ORS for the

purpose of reviewing and assessing the accessible features at the Property and ascertain whether

it meets the requirements of 28 C.F.R. Section 36.302(e) and his accessibility needs. However,

Plaintiff was unable to do so because Defendant failed to comply with the requirements set forth

in 28 C.F.R. Section 36.302(e). As a result, Plaintiff was deprived the same goods, services,

features, facilities, benefits, advantages, and accommodations of the Property available to the

general public. Specifically,

       a) The h e         i e e e ai           e   i dica e ha he h e       ffe    he f     i g

       features: free self-parking, laundry facilities, elevator, vending machines, family rooms,

       hand sanitizer in guest accommodation and common areas, massage, sauna, spa,

       playground, lobby bar, game room.

       b) The websites also indicate that the hotel offers the following classes of sleeping

       accommodations: Studio with One Queen Bed, Studio with Two Double Beds.
Case 5:20-cv-01174-TJM-ATB Document 1 Filed 09/24/20 Page 6 of 14




As required by the Regulation, the online reservations system must provide sufficient

information about the designated accessible rooms and features at the hotel so that

disabled persons can independently ascertain whether or not they are accessible.

c) With respect to the website located at: www.expedia.com, Plaintiff found that it did

not comply with the Regulation because it did not identify accessible rooms, did not

allow for booking of accessible rooms and provided insufficient information as to

whether the rooms or features at the hotel are accessible. Hotel amenities, room types and

amenities are all listed in detail. No information was given about accessibility in the hotel

  he ha    he a e e         Acce ib e ba h           , I -         acce ibi i   , Whee chai -

acce ib e a i g , Whee chai -acce ib e                , Wheelchair-accessible public

 ah         , Whee chai -acce ib e egi a i           de       , a d Whee chai acce ib e ( a

ha e i i a i     ) .

d) With respect to the website located at: www.hotels.com, Plaintiff found that it did not

comply with the Regulation because it did not identify accessible rooms, did not allow

for booking of accessible rooms and provided insufficient information as to whether the

rooms or features at the hotel are accessible. Hotel amenities, room types and amenities

are all listed in detail. No information was given about accessibility in the hotel other

ha    he a e e         Acce ib e ba h        , I -            acce ibi i   , Whee chai -

acce ib e a i g , Whee chai -acce ib e           b ic e              , Whee chai -accessible

 egi a i    de    , a d Whee chai -acce ib e              .
Case 5:20-cv-01174-TJM-ATB Document 1 Filed 09/24/20 Page 7 of 14




e) With respect to the website located at: www.booking.com, Plaintiff found that it did

not comply with the Regulation because it did not identify accessible rooms, did not

allow for booking of accessible rooms and provided insufficient information as to

whether the rooms or features at the hotel are accessible. Hotel amenities, room types and

amenities are all listed in detail. No information was given about accessibility in the hotel

  he ha       he a e e     Faci i ie f    di ab ed g e        .

f) With respect to the website located at: www.orbitz.com, Plaintiff found that it did not

comply with the Regulation because it did not identify accessible rooms, did not allow

for booking of accessible rooms and provided insufficient information as to whether the

rooms or features at the hotel are accessible. Hotel amenities, room types and amenities

are all listed in detail. No information was given about accessibility in the hotel other

ha    he a e e        Whee chai -acce ib e a i g , Whee chai -acce ib e                  ,

 Acce ib e ba h          , I -       acce ibi i    , Whee chai -accessible registration

de    , Whee chai acce ib e ( a ha e i i a i                ) , Whee chai -accessible public

 ah           , a d S ai -f ee a h    e   a ce .

g) With respect to the website located at: www.priceline.com, Plaintiff found that it did

not comply with the Regulation because it did not identify accessible rooms, did not

allow for booking of accessible rooms and provided insufficient information as to

whether the rooms or features at the hotel are accessible. Hotel amenities, room types and

amenities are all listed in detail. No information was given about accessibility in the hotel

  he ha       he a e e      Acce ib e          /faci i ie     a d Faci i ie f   di ab ed g e

a ai ab e .
Case 5:20-cv-01174-TJM-ATB Document 1 Filed 09/24/20 Page 8 of 14




h) With respect to the website located at: www.trip.com, Plaintiff found that it did not

comply with the Regulation because it did not identify accessible rooms, did not allow

for booking of accessible rooms and provided insufficient information as to whether the

rooms or features at the hotel are accessible. Hotel amenities, room types and amenities

are all listed in detail. No information was given about accessibility in the hotel other

ha    he a e e        Acce ib e         .

i) With respect to the website located at: www.cheaptickets.com, Plaintiff found that it

did not comply with the Regulation because it did not identify accessible rooms, did not

allow for booking of accessible rooms and provided insufficient information as to

whether the rooms or features at the hotel are accessible. Hotel amenities, room types and

amenities are all listed in detail. No information was given about accessibility in the hotel

  he ha    he a e e        Acce ib e ba h         , I -       acce ibi i    , Whee chai -

acce ib e a i g , Whee chai -acce ib e              , Whee chai -accessible public

 ah         , Whee chai -acce ib e egi a i         de     , a d Whee chai acce ib e ( a

ha e i i a i    ) .

j) With respect to the website located at: www.travelocity.com, Plaintiff found that it did

not comply with the Regulation because it did not identify accessible rooms, did not

allow for booking of accessible rooms and provided insufficient information as to

whether the rooms or features at the hotel are accessible. Hotel amenities, room types and

amenities are all listed in detail. No information was given about accessibility in the hotel

  he ha    he a e e        Acce ib e ba h         , I -room accessibilit , Whee chai -

acce ib e a i g , Whee chai -acce ib e              , Whee chai -accessible public
Case 5:20-cv-01174-TJM-ATB Document 1 Filed 09/24/20 Page 9 of 14




 ah        , Whee chai -acce ib e egi a i          de    , a d Whee chai acce ib e ( a

ha e i i a i     ) .

k) With respect to the website located at: www.reservations.com, Plaintiff found that it

did not comply with the Regulation because it did not identify accessible rooms, did not

allow for booking of accessible rooms and provided insufficient information as to

whether the rooms or features at the hotel are accessible. Hotel amenities, room types and

amenities are all listed in detail. No information was given about accessibility in the hotel

  he ha    he a e e          Whee chai acce ib e -      a ha e i i a i      , Wheelchair

acce ib e ba h         , I        acce ibi i    , S ai -f ee a h    e    a ce ,

 Whee chai -acce ib e        b ic a h        , Whee chai acce ib e a i g ,

 Whee chai -acce ib e egi a i           de   , a d Whee chai -acce ib e           .

l) With respect to the website located at: www.reservationcounter.com, Plaintiff found

that it did not comply with the Regulation because it did not identify accessible rooms,

did not allow for booking of accessible rooms and provided insufficient information as to

whether the rooms or features at the hotel are accessible. Hotel amenities, room types and

amenities are all listed in detail. No information was given about accessibility in the

hotel.

m) With respect to the website located at: www.vacation.hotwire.com, Plaintiff found

that it did not comply with the Regulation because it did not identify accessible rooms,

did not allow for booking of accessible rooms and provided insufficient information as to

whether the rooms or features at the hotel are accessible. Hotel amenities, room types and

amenities are all listed in detail. No information was given about accessibility in the hotel
      Case 5:20-cv-01174-TJM-ATB Document 1 Filed 09/24/20 Page 10 of 14




          he ha      he a e e        Acce ib e ba h         , I -       acce ibi i     , Whee chai -

        acce ib e a i g , Whee chai -acce ib e                , Whee chai -accessible public

          ah         , Whee chai -acce ib e egi a i          de     , a d Whee chai acce ib e ( a

        ha e i i a i      ) .

        n) With respect to the website located at: www.getaroom.com, Plaintiff found that it did

        not comply with the Regulation because it did not identify accessible rooms, did not

        allow for booking of accessible rooms and provided insufficient information as to

        whether the rooms or features at the hotel are accessible. Hotel amenities, room types and

        amenities are all listed in detail. No information was given about accessibility in the

        hotel.

        14.      In the near future, Plaintiff intends to revisit Defendant's ORS in order to test it

for compliance with 28 C.F.R. Section 36.302(e) and/or to utilize the system to reserve a guest

room and otherwise avail himself of the goods, services, features, facilities, benefits, advantages,

and accommodations of the Property.

        15.      Plaintiff is continuously aware that the subject ORS remains non-compliant and

that it would be a futile gesture to revisit it as long as those violations exist unless he is willing to

suffer additional discrimination.

        16.      The violations present at Defendant's ORS infringe Plaintiff's right to travel free

of discrimination and deprive him of the information required to make meaningful choices for

travel. Plaintiff has suffered, and continues to suffer, frustration and humiliation as the result of

the discriminatory conditions present at Defendant's ORS. By continuing to operate the ORS

with discriminatory conditions, Defendant contributes to Plaintiff's sense of isolation and
      Case 5:20-cv-01174-TJM-ATB Document 1 Filed 09/24/20 Page 11 of 14




segregation and deprives Plaintiff the full and equal enjoyment of the goods, services, facilities,

privileges and/or accommodations available to the general public. By encountering the

discriminatory conditions at Defendant's ORS, and knowing that it would be a futile gesture to

return to the ORS unless he is willing to endure additional discrimination, Plaintiff is deprived of

the same advantages, privileges, goods, services and benefits readily available to the general

public. By maintaining a ORS with violations, Defendant deprives Plaintiff the equality of

opportunity offered to the general public. Defendant's online reservations system serves as a

gateway to its hotel. Because this online reservations system discriminates against Plaintiff, it is

thereby more difficult to book a room at the hotel or make an informed decision as to whether

the facilities at the hotel are accessible.

        17.     Plaintiff has suffered and will continue to suffer direct and indirect injury as a

 e      f he Defe da       di c i i a i       i he Defe da     i c      e ed        dif i ORS

comply with the requirements of the ADA and to continually monitor and ensure that the subject

ORS remains in compliance.

        18.     Plaintiff has a realistic, credible, existing and continuing threat of discrimination

f     he Defe da            -compliance with the ADA with respect to these ORS. Plaintiff has

reasonable grounds to believe that he will continue to be subjected to discrimination in violation

of the ADA by the Defendant.

        19.     The Defendant has discriminated against the Plaintiff by denying him access to,

and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

accommodations of the subject website.
      Case 5:20-cv-01174-TJM-ATB Document 1 Filed 09/24/20 Page 12 of 14




       20. The Plaintiff and all others similarly situated will continue to suffer such

discrimination, injury and damage without the immediate relief provided by the ADA as

requested herein.

       21.     Defendant has discriminated against the Plaintiff by denying him access to full

and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility in violation of 42

U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore, the Defendant continues to

discriminate against the Plaintiff, and all those similarly situated by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to

afford all offered goods, services, facilities, privileges, advantages or accommodations to

individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

that no individual with a disability is excluded, denied services, segregated or otherwise treated

differently than other individuals because of the absence of auxiliary aids and services.

       22.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

Plaintiff ha e ai ed he     de ig ed c       e a d i e i ed        ec e a       e    fee , c    a d

litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505.

       23.             Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to

grant Plaintiff Injunctive Relief, including an order to require the Defendant to alter the subject

ORS to make them readily accessible and useable to the Plaintiff and all other persons with

disabilities as defined by the ADAand 28 C.F.R. Section 36.302(e); or by closing the ORSuntil

such time as the Defendant cures its violations of the ADA
      Case 5:20-cv-01174-TJM-ATB Document 1 Filed 09/24/20 Page 13 of 14




                       Count II - Damages Pursuant to NYSHRL

       24.     Plaintiff realleges paragraphs 1-23 as if set forth fully hereunder.

       25.     The NYSHRL provides:

        (a) It shall be an unlawful discriminatory practice for any person, being the owner, lessee,
proprietor, manager, superintendant, agent, or employee of any place of public accommodation...
because of the... disability ... of any person, directly or indirectly, to refust, withhold from or
deny to such person any of the accommodations, advantages, facilities or privileges thereof ... to
the effect that any of the accommodations, advantages, facilities and privileges of any such place
shall be refused, withheld from or denied to any person on account of ... disability...
                         NYS Exec. Law Section 296(2)(a).

       26.     Under NYS Exec. Law Section 296(2)(c), discriminaton includes:

        (i) a refusal to make reasonable modifications in policies, practices, or procedures, when
such modifications are necessary to afford facilities, privileges, advantages or accommodations
to individuals with disabilities, unless such person can demonstrate that making such
modifications would fundamentally alter the nature of such facilities, privileges, advantages or
accommodations;
        (ii) a refusal to take such steps as may be necessary to ensure that no individual with a
disability is excluded or denied services because of the absence of auxiliary aids and services,
unless such person can demonstrate that taking such steps would fundamentally alter the nature
of the facility, privilege, advantage or accommodation being offered or would result in an undue
burden[.]

       27.     Defendant's property is a place of public accommodation as defined by the

NYSHRL.

       28.      Defendant has violated the NYSHRL

       29.     As a result of Defendant's violation of the NYSHRL, Plaintiff suffered frustration,

humiliation, embarrassment, segregation, exclusion, loss of the equality of opportunity, and has

otherwise been damaged.

       30.     Pursuant to NYS Exec. Law Section 297(9), Plaintiff is entitled to damages.

       WHEREFORE, Plaintiff respectfully requests:
     Case 5:20-cv-01174-TJM-ATB Document 1 Filed 09/24/20 Page 14 of 14




      a.    The Court issue a Declaratory Judgment that determines that the Defendant at the

            commencement of the subject lawsuit is in violation of Title III of the Americans

            with Disabilities Act, 42 U.S.C. § 12181 et seq. and the NYSHRL.

      b.    The Court issue a Declaratory Judgment that determines that the Defendant at the

            commencement of the subject lawsuit is in violation of Title III of the Americans

            with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

      c.    Injunctive relief against the Defendant including an order to revise its ORS to

            comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor

            and maintain the ORS to ensure that it remains in compliance with said

            requirement.

      d.    A a ad fa          e     fee , c    a d i igation expenses pursuant to 42 U.S.C. §

            12205.

      e.    An award of damages in the amount of $1000.00 or in such amounts as the Court

            deems just and proper.

      f.    Such other relief as the Court deems just and proper, and/or is allowable under Title

            III of the Americans with Disabilities Act.

Dated: New York, New York
       September 4, 2020
                            Respectfully Submitted,
                            Peter Sverd, Esq. of Counsel to Thomas B. Bacon, P.A.
                            2 25 Broadway, Suite 613
                            New York, New York 10007
                            ph. (646) 751-8743
                            psverd@sverdlawfirm.com
                              By:____________________
                               Peter Sverd, Esq.
